Title: John Adams to Abigail Adams, 13 April 1777
From: Adams, John
To: Adams, Abigail


     
      
       April 13. 1777
      
     
     I have spent an Hour, this Morning, in the Congregation of the dead. I took a Walk into the Potters Field, a burying Ground between the new stone Prison, and the Hospital, and I never in my whole Life was affected with so much Melancholly. The Graves of the soldiers, who have been buryed, in this Ground, from the Hospital and bettering House, during the Course of the last Summer, Fall, and Winter, dead of the small Pox, and Camp Diseases, are enough to make the Heart of stone to melt away.
     The Sexton told me, that upwards of two Thousand soldiers had been buried there, and by the Appearance, of the Graves, and Trenches, it is most probable to me, he speaks within Bounds.
     To what Causes this Plague is to be attributed I dont know. It seems to me, that the Want of Tents, Cloaths, soap, Vegetables, Vinegar, Vaults &c. cannot account for it all.
     Oatmeal and Peas, are a great Preservative of our Enemies. Our Frying Pans and Gridirons, slay more than the Sword.
     Discipline, Discipline is the great Thing wanted. There can be no order, nor Cleanliness, in an Army without Discipline.
     We have at last, determined on a Plan for the Sick, and have called into the Service the best Abilities in Physick and Chirurgery, that the Continent affords. I pray God it may have its desired Effect, and that the Lives and Health of the Soldiers may be saved by it.
     Disease has destroyed Ten Men for Us, where the Sword of the Enemy has killed one.
     Upon my Return from my pensive melancholly Walk, I heard a Piece of disagreable News—That the ship Morris, Captain Anderson from Nantz, with Cannon, Arms, Gunlocks, Powder &c. was chased into Delaware Bay by two or three Men of War—that she defended herself manfully against their Boats and Barges, but finding no Possibility of getting clear, she run aground. The Crew, and two French Gentlemen Passengers got on shore, but the Captain, determined to disappoint his Enemy in Part, laid a Train and blew up the ship, and lost his own Life unfortunately in the Explosion. I regret the Loss of so brave a Man much more than that of the ship and Cargo. The People are fishing in order to save what they can, and I hope they will save the Cannon. The French Gentlemen, it is said have brought Dispatches from France to the Congress. I hope this is true. If it is, I will let you know the Substance of it, if I may be permitted to disclose it.
    